DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 was filed after the mailing date of the notice of allowance on 01/08/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-9 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: Regarding independent claims 1 and 5, the prior art, when taken alone, or, in combination with art filed on 03/16/2021, cannot be reasonably construed as adequately teaching or suggesting the combination of elements and features arranged, disposed, or provided in the manner as claimed by the applicants, most particularly, wherein the printing apparatus has a columnar shape having a first end, and a second end opposite to the first end, along a longitudinal direction thereof, and wherein the printer function part, the input part, the power supply, and the charger are arranged from the first end towards the second end of the columnar shape, in an order of the printer function part, the input part, the power supply, and the charger.
US 2008/0198215 to Nopper et al., (Nopper) discloses an ink jet printer in a columnar shape having a print head (3), an on/off switch (28) and display (as discussed in ¶[0024]-[0025]) on which at least the data stored in the internal memory can be displayed(note- the display element can show, in addition to the data stored in the internal device memory, for example, also the date and time statements provided by the time piece, in particular permanently), a power supply (7) and a charger not disclosed but could be accessed via USB data interface (6) (see ¶[0046]). 
Additionally Nopper’s printer device does not have an input part (although discussed in ¶[0025] and [0082] but different as claimed in the instant application) coupled to the printer function part, and configured to input information to the printer function part when operated by an operator. 
Nopper still does not teach the elements of the printing apparatus arranged such that: the printer function part, the input part, the power supply, and the charger are arranged from the first end towards the second end of the columnar shape, in an order of the printer function part, the input part, the power supply, and the charger in the longitudinal direction, mainly, a printer apparatus having a columnar shape, in an order of the printer function part, the input part, the power supply, and the charger. 
 Nopper’s device is similar in shape to the instant application as the housing 1 can easily be held with one hand and can practically be moved like a writing pen. This is advantageous, in particular, for easily and quickly learning the operation of the printing device 1 in order to give the user a writing feeling as realistic as possible. However, the elements as arranged in the instant application are different from those in Nopper, that is having, the printer function part, the input part, the power supply, and the charger arranged from the first end towards the second end of the columnar shape, in an order of the printer function part, the input part, the power supply, and the charger in a longitudinal fashion. Nopper further discloses the use of a manually operated scanner 5 arranged at the exterior of the housing 2 (see ¶[0045]).Therefore, the (see for example Figs. 1-5 of Nopper) as compared to the instant application.
Additionally as recited in claim 5, Nopper does not teach, wherein the diode and the second switch are coupled to the rechargeable battery, wherein a reverse voltage is applied to the diode and the second switch is closed while the power from the rechargeable battery is supplied to the printer function part, and wherein a forward current flows to the diode, the rechargeable battery is charged by the current flowing through the diode, and the second switch is opened, to supply no power from the rechargeable battery to the printer function part while the rechargeable battery is being charge, as recited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 23, 2021